In re Akins, Anthony; Gaines, Gwendolyn; Thomas, Larry Sr.; Simmons, Benton; Simmons, Bessie; Collins, Gertude; Collins, Larry; Jones, Timothy Jr.; Elmore, Ivory; Lewis, Ezidore; — Plaintiff(s); applying for supervisory and/or remedial writs; to the Court of Appeal, Fifth Circuit, No. 89-C-0486; Parish of Jefferson, 24th Judicial District Court, Div. “J”, No. 320-790.
Granted. The decision of the court of appeal rendered August 18, 1989 granting defendants’ exception of prescription is reversed. The case is remanded to the trial court for notice to the absentee or putative class members of the pre-certification dismissal of the class action allegations. The trial court is to conduct a hearing to determine a method of notification sufficient to satisfy due process requirements.
MARCUS, J., would deny the writ.